DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2017/068575 07/27/2017
FOREIGN APPLICATIONS
INDIA 201641025669 07/27/2016
	This office action is in response to Applicant’s amendment submitted February 25, 2022.  Claims 1-26, 30-31, and 33-34 are pending.
	The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The previous double patenting rejections over Application No. 16/320,918 is withdrawn because Application No. 16/320,918 is abandoned.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/LAYLA D BERRY/Primary Examiner, Art Unit 1623